PER CURIAM.
We have carefully examined the record on appeal and briefs filed by able counsel. We find therefrom that each point here presented has been heretofore determined by decisions of the Appellate Courts of Florida, including the Supreme Court of Florida. Nothing would be added to the jurisprudence of this State by again discussing those points here.
Appellant having failed to demonstrate prejudicial error, the judgment and sentence appealed are
Affirmed.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.